Citation Nr: 1737362	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  09-48 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151 for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel

INTRODUCTION

The Veteran served active duty in the United States Marine Corps from August 1986 to October 1989.  The Veteran died March 16, 2008.  The Appellant is the Veteran's surviving spouse.

This appeal arises before the Board of Veterans' Appeals (Board) from June 2008 and February 2017 rating decisions in which the Department of Veteran Affairs (VA) Montgomery, Alabama, Regional Office (RO) denied entitlement to service connection for cause of death and DIC under 38 U.S.C.A. § 1151 for cause of death, respectively.  In September 2014 and March 2016, the Board remanded this appeal for further development.


FINDINGS OF FACT

1.  The Veteran died in March 2008.  The death certificate shows that the immediate cause of death was overwhelming sepsis.

2.  The record does not establish that the Veteran's service-connected pes planus caused or contributed substantially or materially to cause death.

3.  The record of evidence fails to show that there was any additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment; nor were the claimed disabilities the result of an event not reasonably foreseeable.





CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).

2.  The criteria for DIC under the provisions of 38 U.S.C.A. § 1151 have not met.  38 U.S.C.A. §§ 1310, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant contends that the Veteran death is due to treatment, care, surgery, and medical interventions by VA Medical Center.  Specifically, the Appellant asserts that the Veteran's death was due to VA prescription medication Crestor, amongst other prescribed VA medications, without a warning label, which caused the deceased Veteran's sepsis.

I.  APPLICABLE LAW

Service Connection for Cause of Death

DIC is awarded to a Veteran's surviving spouse for death resulting from a service-connected disability. 38 U.S.C.A. § 1310 (West 2014).

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b) (2016).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2016). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2016). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Compensation Pursuant To 38 U.S.C.A. § 1151

When a Veteran suffers additional disability as the result of surgical or medical treatment by VA, disability compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(West 2014).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2016).

Under 38 C.F.R. § 3.361 (2016), to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, it must be shown that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

Under 38 C.F.R. § 3.361(c) (2016), a claim based on additional disability due to surgical or medical treatment must meet the causation requirements.  To establish causation, the evidence must show that the VA's treatment caused the additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability does not establish cause.  Id. 

Whether the proximate cause of an additional disability is an event not reasonably foreseeable must be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d) (2016).

Liability under § 1151 may also be established if VA furnished treatment without the informed consent of the Veteran or his representative in compliance with 38 C.F.R. § 17.32 (2016).  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.

II.  FACTUAL BACKGROUND

The Veteran was service-connected for pes planus, evaluated as 10 percent disabling, effective October 17, 1989.  This rating evaluation continued throughout the Veteran's life.

In a May 2005 S.A.M.C. private hospital record, a medical examiner reported a discharge summary of the Veteran.  The examiner stated that the Veteran was known to have diabetes, cigarette use and complaints of dyspnea on exertion.  The examiner also stated that this was noted, and the Veteran was evaluated by a physician.  The examiner went on to report that the Veteran was found to be clinically in heart failure.  The examiner stated that cardiology evaluation included left heart catheterization, which demonstrated the presence of severe coronary artery disease.  The examiner went on to report that the Veteran had modestly elevated cardiac isoenzymes.  The examiner explained that because of his severe disease, myocardium at risk and young age, the Veteran was evaluated for surgical consultation.  The examiner stated that the evaluating physician recommended coronary artery bypass grafting.  The examiner reported that the procedure was performed May 26, 2005, and at which time, three bypass grafts were constructed.  The examiner stated that the Veteran tolerated the procedure and was transferred postoperatively to the Cardiovascular Intensive Care Unit (ICU).  The examiner also reported that in the ICU, the Veteran maintained good hemodynamics, he awakened neurologically intact, and was extubated without problems.  The examiner reported that the remainder of the Veteran's postoperative course was progressive, stating that he was soon eating and ambulating without difficulty.  The examiner reported that there were no complicating cardiac arrhythmias, his wounds were healing nicely, and he remained afebrile.  The examiner stated that the Veteran was able to be discharged to home on May 31, 2005 at which time, he was in normal sinus rhythm and afebrile.  The examiner stated that the Veteran's discharge medication included, in part, Crestor 10 mg. to be taken every bedtime.

In a February 2008 F. H. private hospital record, the Veteran reported to a hospital emergency room for respiratory discomfort and chest pain.  The recording physician stated that he came to educate and evaluate the Veteran.  The record states that the physician attempted to admit the Veteran, but the Veteran refused admission.  The physician noted that the Veteran stated he felt better and that he'd been through this before. The physician also noted that the Veteran voiced an understanding that he was leaving against medical advice and that he risked having a worsening heart attack, disability, or even death.  The physician stated that the Veteran was competent to make his own medical decisions.  The physician stated that he pleaded with the Veteran to stay, but the Veteran refused to stay at the hospital.

In a March 2008 S.A.M.C private hospital record, an examiner gave a consultation report upon the Veteran's admittance.  The examiner stated that the Veteran had multiple medical problems, including congestive heart failure, diabetes, hypertension, significant noncompliance, and worsening altered mental status.  The examiner reported that the Veteran had been immobile for the last three days.  The examiner noted that the Veteran's mother checked on him daily usually.  The examiner also noted that the Veteran had not had a bowel movement recently, and had not been able to get up out of the bed and walk around.  The examiner reported that the Veteran initially refused emergency medical services (EMS) transport two days before and finally had become progressively worse and required transport to the emergency room on that day.  The examiner further reported that the Veteran was found to have blood sugars greater than 500 with white blood cell count of 23,000 and chest x-ray showing bilateral effusions and right lower lobe atelectasis.  The examiner stated that a computerized tomography (CT) scan of the abdomen and pelvis showed bilateral effusions with right lower lobe atelectasis and diffuse anasarca and some mild ascites but no free air.  The examiner also reported that the Veteran had an appendicolith on the CT and calcified seminal vesicles, but no acute inflammatory processes.  The examiner further reported that the Veteran's liver function tests were elevated, but CT showed no evidence of dilated bile ducts; and BUN and creatinine are up to 95 and 3.9.  The examiner also reported that the Veteran had myoglobin in his urine, and he had an albumin of 1.5.

In the same March 2008 S.A.M.C private hospital record, an examiner gave a discharge upon death summary.  The examiner stated that the Veteran lived at home by himself, and had a long history of noncompliance, chronically uncontrolled diabetes mellitus, coronary artery disease, history of tobacco abuse, history of congestive heart failure, history of chronic renal insufficiency, hypercholesterolemia, and status-post coronary artery bypass grafting.  The examiner stated that the Veteran was found on the floor by his mother three days prior to admission.  The examiner reported that the Veteran's mother stated at that time that the Veteran had been confused for a few days prior to admission, had not been urinating, and had been complaining of pain diffusely on the right shoulder, upper abdomen, and right leg.  The examiner stated however, that when the patient was brought to the emergency room, he was noted to be bacteremic and was started on multiple antibiotics.  

The examiner stated that during the course of his admission, the Veteran was further noted to have worsening of his renal failure and tricuspid valve endocarditis with methicillin-resistant staphylococcus-aureus.  The examiner noted that nephrology, cardiology, and infectious disease specialists were consulted.  The examiner reported that, during the course of the Veteran's stay in the hospital, it was noted that the Veteran coded 4 times and was admitted to the ICU.  The examiner further reported that after being coded, the Veteran was intubated.  The examiner reported that during the stay in the ICU, the Veteran's condition continued to deteriorate and was made a do not resuscitate/ do not intubate by the family.  The examiner stated that the Veteran continued to be in septic shock and required a couple of pressors to artificially support his blood pressure.  The examiner stated that the Veteran continued to be on the ventilator.  The examiner reported that, after extensive discussions with the family, the Veteran's family decided for withdrawal of supportive care.  The examiner reported that the Veteran was extubated and discontinued of pressors and was pronounced dead on March 16, 2008.

In a March 2008 Statement in Support of Claim, the Appellant stated that the Veteran always had very severe pain with flat feet.  The Appellant also stated that the Veteran took hydrocodone, oxycodone, Ultram, Motrin 800mg and Tylenol.  The Appellant stated that the Veteran had to take these medications every day.  The Appellant further stated that the side effects from these medications include heart problems, which caused his death. 

In an August 2014 appellate brief, the Appellant, through her representative, stated that the Veteran was prescribed Crestor for his high blood cholesterol.  She also stated that he died as a result of taking this and other VA prescribed medications that produced sepsis.  Citing internet medical data, the Appellant's representative further stated that "on Aug, 9, 2014: 57,672 people reported to have side effects when taking Crestor.  Among them, 291 people (0.50%) have sepsis.  They amount to 0.10% of all the 303,032 people who have sepsis on eHealthMe."  The representative stated that Crestor (rosuvastatin calcium) is often used for high blood cholesterol as in this present case.

In a February 2017 VA medical opinion, a VA examiner noted that according to the March 2008 S.A.M.C hospital record, the Veteran was taking simvastatin (ZOCOR) at the time of his illness, not Crestor.  The examiner also stated that the admitting DO noted that the Veteran was noncompliant with taking his medication, "strongly affecting his overall morbidity."  The examiner further stated that this was obvious because his glucose was severely elevated, he had 4+ pitting edema, and elevated blood pressure, all indicating that he was, in fact, not taking his diabetes mellitus, heart or likely other medications.  The examiner observed that the Veteran was also noted to be a continuing smoker.  The examiner explained that when a patient does not follow recommendations to take diabetes mellitus medications, as in this case, the result is uncontrolled diabetes, which was noted to be the diagnosis in this case.  The examiner went on to explain that this, along with the other untreated conditions, was what causes the severe susceptibility to infection, left untreated, leading to sepsis.

The examiner noted several medical records prior to the Veteran's death, including a January 2008 VA record.  The examiner explained that this was the last contact made by the Veteran to VA, which was almost two months before his death.  The examiner noted that the interaction involved the Veteran claiming that his prescription for Vicodin was "lost again," although the post office had records that it was delivered December 28, 2007.  The examiner also noted that a September 2007 VA medical record, stating that it was the next most recent visit to VA by veteran, six months prior to death, to psychiatry.  The examiner reported that other recent VA notes, nine months before death, show a history of noncompliance, and again, the Veteran claiming that his Vicodin was "stolen, and asking for more."

The examiner went on to note that on March 5, 2008, it was noted that staph had been cultured from the Veteran's urine, by cardiology.  The examiner noted that the treating physician stated, "documented medical noncompliance."  The examiner observed that the Veteran's HbA1c was noted to be 14.1 on 3/4.  The examiner explained that this is very high, and certainly supports the noncompliance.

The examiner went on to note a March 2008 consultation for infectious disease, stating that the consultation showed that the blood and urine cultures taken on admission were positive for staph. aureus, rule out vegetations with echo.  The examiner further reported that the nephrologist also noted noncompliance, and that the Veteran's prognosis was "very poor" due to that.

The examiner also noted a March, 4, 2008 private medical record from the S.A.M.C. hospital which stated that "3 days ago" (a family member) "found (the Veteran) on the floor and she had been there continuously since that time because of his worsening condition."  The examiner further reported that the record stated that "yesterday (the Veteran) had refused EMS," and that he could not be transferred until he became confused.

The examiner went on to state that Crestor was not identified after searching all VA pharmacy records.  The examiner explained that this medication was not prescribed by VA.  The examiner noted that this medication was listed as a discharge medication from the S.A.M.C. hospital dated May 31, 2005.  The examiner also reported that when checking with the local VA Pharmacy Department, Crestor was not on the VA formulary nationally.  The examiner therefore concluded that the contention made that this VA prescribed Crestor which produced sepsis has no basis whatsoever in factual evidence and is not as likely as not.  The examiner further stated that the other medications listed in the Veteran's VA medical records do not cause sepsis.

After reviewing the Veteran's record, the VA examiner opined that it is less likely as not that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the course of VA treatment the Veteran received, (VA hospitalizations are not identified in recent records), caused or contributed to death.  The examiner explained that the Veteran sought little of his care from VA in the last year of his life.  The examiner went on to state that the Veteran was largely noncompliant with any providers' treatments.  The examiner explained that when a patient does not actively participate in his treatment by taking his medications and following other recommendations, and refuses care at times, there is little that medical personnel can do, as it is well within a patient's rights to not follow those recommendations.

In a March 2017 buddy statement, a service member who worked with the Veteran stated that he observed that the Veteran was depressed a lot and was having problems with his feet.  The fellow service member also stated that at the time, the Veteran could not wear his boots because his feet were swollen and hurting to where he could barely walk on them.

III.  ANALYSIS

The Board finds the February 2017 medical opinion to have clear and definitive conclusions and adequate reasons and bases to bolster the conclusions.  As evidenced by the examiner's discussion and analysis, the examiner considered the Veteran's service treatment records, the medical evidence of record, medical literature, local treatment practices and lay statements.  The examiner explained the conclusions reached with thorough research and gave extensive reasoning.  Therefore, the Board finds this examination to be highly probative in nature.

The Board recognizes the Appellant's representative has also offered medical evidence through generalized data in the August 2014 appellate brief.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514   (1998); see also 38 C.F.R. § 3.159 (a)(1).  However, the medical literature submitted by the Veteran's representative is of a general nature and does not contain information or analysis specific to this case.  Thus, the Board finds these treatises of low probative value for the purposes of adjudicating this claim.

The Board also recognizes the Appellant's contention that the Veteran's sepsis and subsequent death was a result of the medications he took secondary to his service-connected pes planus.  Although lay persons are competent to provide opinions on some medical issues, the specific issue of determining the etiology of the Veteran's sepsis and subsequent death falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Appellant and supporting friends can competently report the Veteran's symptoms, any opinion regarding whether the Veteran's sepsis and subsequent death was related to his service-connected pes planus or treatment requires medical expertise that the Appellant has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Appellant's assertions that the Veteran's sepsis and subsequent death was due to medication taken secondary to his pes planus.

After reviewing all the evidence, the Board finds that the record of evidence weighs against a finding of service connection for cause of death.  The February 2017 VA medical opinion indicates that the Veteran's medication for his pes planus did not cause nor contribute to the Veteran's cause of death.  Moreover, the Board notes that while the Veteran had several disabilities, the evidence of record does not establish any other disability that would have been service-connected at the time of death.  While sympathetic to the contentions of the Appellant, the Board is constrained by VA law and regulations which are clear and unambiguous.  As the preponderance of the competent, probative evidence fails to show that the Veteran's service-connected disability or residuals thereof played any part in his death, service connection for the cause of the Veteran's death is denied.  38 U.S.C.A. § 5107 (b) (West 2014).

The Board also finds that compensation benefits pursuant to 38 USCA § 1151 for cause of death is not warranted.  The record of evidence does not establish that VA prescribed the Veteran Crestor or any other medication that would have caused sepsis.  Furthermore, the February 2017 medical opinion indicates that it was less likely as not that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the course of VA treatment the Veteran received, caused or contributed to death.  The medical opinion suggests that the Veteran's death was more likely attributed to other superseding factors.  Therefore, all the elements for compensation under 38 U.S.C.A, § 1151 have not been met.  Accordingly, entitlement to compensation under § 1151 for cause of death is not warranted.


ORDER

Entitlement to service connection for cause of death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1151 for cause of death is denied.



______________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


